Citation Nr: 1214121	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-35 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1976, with additional time in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in March 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for bilateral hearing loss and tinnitus. 

The Veteran contends that his current hearing loss and tinnitus are due to his exposure to loud noise from needle guns used to remove paint from ships, and gunfire while in-service, without being provided ear protection.  

While the record contains some of the Veteran's examinations in-service and service treatment records, it does not appear that all of his service medical and personnel records have been obtained.  Specifically, it does not appear that the Veteran's claims file contains a 1972 entrance examination, or a 1989 Naval Reserves discharge examination.  Additionally, the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Naval Reserves have not been verified.  To date, there is no indication from the claims file that attempts have been made to obtain the Veteran's personnel records from this period of service.

The law provides that active military service is active duty; any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty is active service.  Active service also includes a period of inactive duty training during which an individual was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Further, ACDUTRA includes full-time duty performed by a member of the National Guard of any State under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6. Inactive duty for training (INACDUTRA) includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law. 38 C.F.R. § 3.6(d)(4). 

Therefore, in order to fully and fairly consider the appellant's appeal, VA should attempt to obtain the appellant's Naval Reserves records to ascertain whether the appellant may have been serving on active duty; active duty for training; or inactive duty for training at the time of the incurrence of the claimed disorders.   Additionally, further efforts to obtain a complete copy of the Veteran's service personnel and treatment records should be undertaken before the Board renders a decision in this case.  Specifically, the RO/AMC should confirm all of the Veteran's National Guard service dates, specifically noting all periods of active duty, ACUDTRU, and INACDUTRA.

Additionally, the Veteran was afforded a VA examination in September 2007.  The Veteran reported in-service noise exposure from shipyard noise and gunfire, without hearing protection.  Upon examination, the VA examiner diagnosed the Veteran with normal to moderately severe bilateral sensorineural hearing loss and bilateral tinnitus.  However, the examiner failed to give an etiology opinion as to the Veteran's hearing loss and tinnitus.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Without further clarification, the Board is without medical expertise to determine the onset and/or etiology of the Veteran's bilateral hearing loss and tinnitus. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1) The AMC make arrangements to obtain the Veteran's complete service personnel and treatment records, from the National Personnel Records Center (NPRC) and/or any other appropriate source.  Specifically, a 1972 entrance examination and a 1989 discharge examination from the Naval Reserves are absent from the record.  If these records are not available, a negative reply must be provided.

2) Contact the Illinois Adjutant General, and/or any other indicated agency, and request copies of the Veteran's complete service personnel records.  Specifically, the RO/AMC should confirm all of the Veteran's Navy and Navel Reserve service dates, specifically noting all periods of active duty, ACUDTRU, and INACDUTRA.  If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records. 

3) The AMC should arrange for the Veteran to undergo a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should obtain from the Veteran a full history of his noise exposure and hearing loss symptoms before, during, and after service.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset in service or is related to any in-service disease, event, or injury, to include loud noises from needle guns and/or gunfire.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus had its onset in service or is related to any in-service disease, event, or injury, to include loud noises from needle guns and/or gunfire.

Specifically, the VA examiner should address the Veteran's in-service noise exposure, to include his military occupations and duties, and any possible occupational and recreational noise exposure post-service.  Additionally, the examiner should review and address the Veteran's service treatment records, VA outpatient treatment records, private treatment records, prior audiological testing contained in the claims file, the September 2007 VA examination report, the lay statements (the Veteran's employers and sister), the March 2012 hearing transcript, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
		
5) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


